PER CURIAM.
John Bryant appeals from an order denying his motion for postconviction relief. We reverse.
He alleges that he was denied effective assistance of counsel in that counsel:
1) forced him to testify at trial;
2) never investigated his alibi witness;
3) failed to object to the fact that no black juror was seated on the jury; and
4) did not object to lack of notice by the state of its intention to treat him as a habitual offender.
The trial court set forth its reasons for denying relief, but failed to attach portions of the record that refute appellant’s allegations.
Accordingly, we reverse the trial court’s order. On remand, if the court again denies relief, it must attach portions of its records that refute the appellant’s allegations. If the appellant is aggrieved by any subsequent action of the trial court, he must file a timely notice of appeal to obtain further appellate review.
Reversed and remanded.
FRANK, C.J., and RYDER and DANAHY, JJ., concur.